Citation Nr: 0515673	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  98-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include memory impairment.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 1997, a statement of the case was issued in 
August 1997, and a substantive appeal was received in March 
1998.



FINDINGS OF FACT

1.  There is no current chronic disability due to a head 
injury in service.

2.  Any injury to the right knee during service was acute in 
nature and resolved without leaving residual disability; 
current right knee disability is related to a post-service 
injury.

3.  The veteran has a personality disorder which is not a 
disability for VA compensation purposes; there is no 
diagnosis of a current acquired psychiatric disability. 


CONCLUSIONS OF LAW

1.  Residuals from a head injury were not incurred or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals from a lower jaw injury were not incurred or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3. An acquired psychiatric disorder, to include a personality 
disorder, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes initially that the United States Court of 
Appeals for Veteran Claims (Court's) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This decision has since been replaced by Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), in which the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran filed his initial claim of service 
connection prior to enactment of the VCAA.  In March 2004, 
the veteran was issued a VCAA letter.  This letter 
effectively notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the March 2004 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
Medical Center (VAMC) treatment records from San Francisco, 
California.  The Board notes that at the January 2004 VA 
examination, the veteran stated that he was in receipt of 
social security disability benefits for a back disorder.  The 
Board finds that the Social Security Administration (SSA) 
records would be of virtually no value to the claims on 
appeal, as the present appeal involves facts unrelated to the 
back and related to claims in service over 40 years prior.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
veteran has been afforded VA examinations pertaining to the 
issues on appeal.  The opinions obtained are thorough and 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.  

Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

Residuals of a head injury

Service medical records reflect that in March 1963, the 
veteran was in a motor vehicle accident.  He was hospitalized 
for half a day and for the first 10 minutes was unconscious.  
The veteran reported that he did not remember the accident.  
Records reflect that initially he was disoriented and 
confused but this cleared.  He reported a headache and 
nausea.  There were contusions on the left side of his face.  
Small lacerations on his scalp did not require suturing.  The 
diagnosis was a concussion.  A neurological physical 
examination was negative.  A radiographic report of the skull 
reflected no fracture of the calvarium.  Service medical 
records are negative for any subsequent treatment or follow-
up.

On a Report of Medical History prepared in October 1963, the 
veteran stated that he was in good health, and denied any 
loss of memory or amnesia, and denied frequent or severe 
headaches.  On a Report of Medical History, his head was 
clinically evaluated as normal and the examiner noted that 
the veteran had no defects or diagnoses. 

In September 1998, the veteran underwent neuropsychological 
testing at the VAMC San Francisco, due to complaints of 
memory loss which he reported was due to a motor vehicle 
accident in service.  The veteran described the motor vehicle 
accident, claiming that he was unconscious for an hour, and 
claimed that subsequently he began to have trouble with 
"abstract thinking and more complex information."  He 
stated that he did not worry about his memory loss, until 
recently when he realized that he had been suffering memory 
impairment for many years as a result of the accident.  
Several tests were performed, and psychological symptoms were 
obtained, and the assessment was that the testing did not 
reveal a clear memory impairment or other cognitive deficits 
at this time.  His scores on measures of delayed recall, 
which have been found to be good indicators of memory 
deficits, fell within the normal range.  His performance on 
certain measures of learning and memory, while generally 
within broad normal limits were lower than expected in light 
of his high intellectual functioning.  Without baseline test 
findings for comparison, however, it remained unclear whether 
current test scores reflected a decline.  The examiner stated 
that the lower than expected scores could relate to waxing 
and waning attention and concentration and/or incomplete 
effort.  Additionally, his profile and interview report 
suggested that he may have a tendency to attribute problems 
that are more psychologically based to medical or physical 
causes.

In January 2004, the veteran was afforded a VA neurological 
examination for residuals of his claimed head injury.  He 
reported that he was in a motor vehicle accident in service, 
and hit his head on the dashboard.  He reported that he was 
unconscious for one to two hours.  The examiner, however, 
referenced the service medical records noting that he was 
unconscious for 10 minutes and had amnesia regarding the day 
of the event and while initially disoriented and confused, 
this cleared.  The examiner also acknowledged the complaints 
of headaches and contusion on the left side of his face, and 
the negative x-ray report.  The veteran denied any seizures.  
He reported some headaches, however he also had migraines in 
his teens into his 20s, and his last headache was at age 30.  
The examiner opined that these headaches did not appear to 
have been exacerbated by the accident.  The veteran reported 
a change in his mental sharpness, specifically difficulty 
with his memory and concentration since the accident.  He 
reported that he was at the top of his Army class to be a 
medic, and was admitted after medic school to the Army psych, 
which he claimed was extremely competitive to enroll.  After 
the accident he took classes at a college as an undergraduate 
and his grades gradually decreased or were inconsistent and 
were more average than before his accident, although this was 
a different college than the school he was attending in the 
military.  He was able to continue to do clerical work after 
the accident.  His last job was selling beads at a wharf.  
Prior to that he worked as a security guard.  Upon physical 
examination, the examiner opined that it was unclear whether 
the veteran's neuropsychological testing represented 
decreased attention and concentration versus lack of effort.  
Occasionally head trauma can produce frontal lobe syndromes 
of a post-concussive syndrome to include impaired memory and 
concentration.  However, without baselines scores of 
neuropsychological testing to compare, it may be impossible 
to determine although one could examine his college record to 
look for trends that may suggest decreased ability to learn 
new information.  In discussing different topics with the 
veteran, however, ranging from hepatitis to other medical 
issues, it appeared that the veteran has more than an average 
intelligence and that he is actively reading and absorbing 
information about the health field which has been of 
particular interest to him.  

As set forth above, the veteran seeks service connection for 
residuals of a head injury, specifically claiming memory 
impairment.  Service medical records dated in March 1963 do 
reflect that the veteran was in a motor vehicle accident in 
service, and sustained a concussion.  He was unconscious for 
10 minutes and a small laceration was observed on his head 
which did not require sutures.  He was admitted for a half 
day, and although he was initially disoriented and confused, 
this resolved.  A neurological physical examination and an x-
ray examination were negative.  No residuals of a head injury 
were reported on discharge examination, suggesting that 
trained medical personnel were of the opinion at that time 
that there were no residuals.  

Furthermore, it is not shown from the record that the veteran 
currently suffers from any residual disability from the an 
injury to the head.  In this regard, VA neuropsychological 
testing performed in September 1998 resulted in a finding of 
no residuals.  Specifically, the examiner noted that testing 
did not reveal a clear memory impairment or other cognitive 
deficits.  Moreover, the examiner opined that his profile and 
interview suggested that he has a tendency to attribute 
psychological problems to medical or physical causes.  
Additionally, on VA examination, in January 2004, the 
examiner opined that the veteran's complaints of headaches 
did not seem to be exacerbated by the accident in service, 
and opined that it was unclear whether the veteran's 
neuropsychological testing represented decreased attention 
and concentration as opposed to a lack of effort.  The 
examiner opined that the veteran had more than average 
intelligence and was actively reading and absorbing 
information that interested him.  

Although the veteran sustained a concussion in service, this 
appears to have been acute and fully resolved as there is no 
evidence of residuals.  As such, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  A veteran's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The record also contains no evidence of any continuity of 
symptomatology following discharge from service as there is 
no evidence of any post-service medical treatment for 
residuals of a head injury.  The veteran did not complain of 
residuals of a head injury until approximately 36 years after 
separation from service.  

In short, the preponderance of the evidence is against 
entitlement to service connection for residuals of a head 
injury.  It follows that there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. § 
5107(b).

Residuals of a right knee injury

Service medical records reflect that in the March 1963 motor 
vehicle accident in service, he sustained a contusion and 
abrasion to the left knee.  As noted above, a concussion was 
diagnosed.  No diagnosis was rendered regarding the left 
knee, and no injury was reported regarding the right knee.  
On a Report of Medical History prepared by the veteran in 
October 1963, the veteran denied a "trick" or locked knee.  
On a Report of Medical Examination performed for separation 
purposes, his lower extremities and musculoskeletal were 
clinically evaluated as normal.

On VA examination in January 2004, the veteran reported that 
he was in a motor vehicle accident in service, and in 
addition to hitting his head on the dashboard, he hit his 
knee on the front.  He reported that he may have had a 
contusion, but did not have any serious injury and was not 
treated in any specific way.  Following the accident, he had 
normal function.  After separation from service, he reported 
that he did not have any knee problems for 10 years.  
Approximately 10 years after separation, he injured three 
ligaments in his right knee while training for judo.  He 
required repair of those ligaments and underwent a surgical 
procedure.  Five years later, he was playing catch and 
stepped into a hole and had a subluxation of his peroneal 
tendon.  He reported chronic ankle pain since then.  The 
veteran reported no knee injuries prior to his judo injury.  
The diagnosis was history of minor injury to the right knee 
in service due to a motor vehicle accident, with no sequela 
at that time.  There was no internal knee injury, no 
ligamentous injury, no fracture, and no patellofemoral 
syndrome.  The examiner also noted history of another injury 
to the right knee while playing judo that resulted in damage 
to different ligaments, including the anterior cruciate and 
lateral and medial collateral.  The examiner noted that the 
veteran has only a history of a minor left knee injury from 
an auto accident in service.  There is no medical evidence 
that he had any ongoing problems following the accident.  The 
examiner opined that it was probably just a contusion.  While 
playing judo, he injured his right knee.  The examiner opined 
that from the available evidence, there was no reason to 
believe that the veteran had any internal pathology of the 
knee that would have resulted in injury while he was playing 
judo.  The examiner opined that he was unable to make any 
connection of his current knee condition to the minor knee 
injury in service.

The veteran is claiming entitlement to service connection for 
a right knee disorder that he contends is due to a motor 
vehicle accident that occurred in service.  Although the 
veteran has a current right knee disorder, service medical 
records are negative for any disease or injury of the right 
knee in service.  

The veteran claims that he injured his right knee during the 
March 1963 motor vehicle accident, however, service medical 
records reflect that there was a contusion to only the left 
knee.  Moreover, no residuals of an injury to the left knee 
were reported on discharge examination, suggesting that 
trained medical personnel were of the opinion that there were 
no residuals.  More importantly, no disease or diagnosis was 
reported as to the right knee.  Furthermore, at the January 
2004 VA examination, the veteran denied any knee problems for 
the initial 10 years post-service.  He then claimed that he 
injured his right knee while training for judo, and re-
injured his right knee five years later while playing catch.  
The VA examiner specifically noted that although the veteran 
claimed that he injured his right knee in the motor vehicle 
accident in service, service medical records only reflect a 
minor left knee injury.  The examiner opined that his current 
right knee disorder was unrelated to service.

In summary, there is no probative evidence of residuals of a 
right knee disorder due to service.  Thus, service connection 
for residuals of a right knee disorder is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55.

Acquired psychiatric disorder

On a Report of Medical History prepared in July 1960, the 
veteran denied nervous trouble of any sort, and depression or 
excessive worry.  On an examination performed for induction 
purposes, the veteran was not clinically evaluated for any 
psychiatric disorders.  On a Report of Medical History 
completed in October 1963, the veteran denied nervous trouble 
of any sort, and depression or excessive worry.  A Report of 
Medical Examination prepared for separation purposes 
clinically evaluated his psychiatric state as normal.

In January 2004, the veteran was afforded a VA mental 
examination.  He reported that after a motor vehicle accident 
in service, he had problems with memory and complex thinking.  
He denied any symptoms or history of significant mood or 
affective disorder.  He denied any psychiatric treatment.  He 
reported a difficult childhood, and neglect and emotional 
abuse.  He reported employment six years prior as a street 
artist.  On mental status examination, there was no 
impairment noted in communication or thought content or 
process.  He appeared slightly anxious during the evaluation, 
but there was otherwise no evidence of mood or affective 
disorder.  There was some impairment noted in his short-term 
memory, being able to recall only two of four items after 
five minutes.  There was no evidence of any paranoia or 
report or history of suicidal concerns.  The Axis I diagnosis 
was none; the Axis II diagnosis was personality disorder, not 
otherwise specified, and the Axis IV diagnosis was isolation 
and unemployment.  The examiner opined that the veteran 
presented as very honest and forthright in the evaluation.  
It was noted that cognitive impairment may or may not be 
present, due to lack of initial baseline data.  The examiner 
indicated that by the veteran's report, his cognitive 
problems tend to be somewhat variable.  It was reported that 
the problems could be based totally or in part on 
psychological issues.  The veteran's childhood suggested the 
possibility of Cluster C characterological problems, which 
have resulted in a life significantly more limited and 
isolated, both professionally and interpersonally, than might 
otherwise have been the case.  There is no history or 
indication of any alcohol or substance abuse problems and no 
additional psychiatric impairment was noted.

The veteran claims service connection for an acquired 
psychiatric disorder, however, in this case, the veteran's 
service medical records are devoid of clinical findings or 
any diagnosis of an acquired psychiatric disorder.  Moreover, 
on examination in January 2004, the examiner diagnosed a 
personality disorder, however, no other psychiatric diagnosis 
was rendered.  38 C.F.R. § 3.303(c).  Congenital or 
developmental defects such as personality disorders are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  

The January 2004 examiner also opined that the veteran's 
cognitive problems could be based totally or in part on 
psychological issues.  His childhood suggested the 
possibility of Cluster C characterological problems, which 
have resulted in a life significantly limited and isolated.  
In any event, there is no evidence to suggest that any such 
psychological issues or characterological problems are due to 
service.  The preponderance of the evidence is against 
entitlement to service connection for an acquired psychiatric 
disability.


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


